Title: From John Adams to Boston Patriot, 10 May 1810
From: Adams, John
To: Boston Patriot





Quincy, May 10, 1810.


(No VII.)
Mr. President—Permit me to address to you, partriplicata, a copy of my despatch of the 24th of March 1798, which Mr. Caro, my compatriot, has had the honor of transmitting to your excellency from Falmouth, the 10th of May following. The object being of the highest importance, and the accidents of war having possibly prevented the arrival of the two former, it has appeared to me prudent to address you afresh.
Since the departure of my dispatch, the circumstances have become more favorable still. The events which have occurred, both in Europe and in the United States, even render the separation of the Spanish American colonies indispensable; by so much the more as they are decided not to become the agents, still less the subjects of the French republic. Intelligence, which has very recently arrived to me both from the part of our agents at Madrid, and from that of our commissioners, my compatriots who have departed for South America, confirm me in this opinion. And I see with pleasure, that England, perceiving at length that her safety and future prosperity absolutely depend upon an alliance and an intimate attachment with America; is resolved, laying aside all spirit of jealousy and commercial monopoly, to co-operate with you in favor of this important object; the success of which will assure not only the reciprocal prosperity, but also the immortal glory of the three interested parties.
Mr. King, your worthy Ambassador to his Britannic Majesty, and who enjoys by so many titles the general esteem; entering into all the details will communicate to you the information which will be necessary for you, both with regard to Europe and South America: our interests being the same, and my constituent having reposed all their confidence in their compatriots of the north, I have thought that I could not better fulfil their desires, than by acting in concert with him; without the least reserve, and with a mutual confidence.
Since your answer must in some sort decide the fate of South America, and fulfil all the wishes of my compatriots, I pray you Mr. President, to be so good as to transmit it to me, as soon as possible. Be pleased to accept the assurances of the highest esteem and the most perfect consideration, with which I have the honor to be, Mr. President, of your excellency, the most humble and most obedient servant,
F. De Miranda.
To his Excellency John Adams, President of the United States.
(No. VIII.)
POWER—Triplicate Copy.
We D. Joseph del Pozo y. Sucre, and D. Manuel Joseph de Salas, commissioners of the Junta of deputies of the cities and provinces of South America, assembled on the eighth of October, one thousand seven hundred and ninety-seven, in the city of Madrid in Spain, to prepare by measures the most efficacious, the independence of the Spanish American colonies; sent to France to our compatriots de Francisco de Miranda, ancient general of the army and our principal agent, and D. Pablo de Olavide, an ancient assistant of Seville, both equally named commissioners by the said Junta, not only for the purpose of deliberating together, upon the state of anterior negotiations, made with England at different epochas, in favor of our absolute independence, and principally upon the state of those commenced in London in one thousand seven hundred and ninety, with the English ministry, in virtue of the conferences of Hollwood, which have united the suffrages of the provinces which have had cognizance of them; but moreover to give consequence to those negotiations, by opening the way to a solemn stipulation, which may lead to a result conformable to the interest and the will of people who, oppressed by the Spanish yoke, inhabit the South American continent.
We D. Joseph del Pozo y Sucre, D Manuel Joseph de Salas, and D. Francisco de Miranda, have assembled at Paris, the second of December, one thousand seven hundred and ninety seven, and, after a previous verification of our respective powers, have proceeded to that which follows.
Considering that D. Pablo de Olavide, has not rendered himself to the invitation which we have sent him, in his habitation near Orleans; considering also, that a sufficient time has passed, without having received an answer to this invitation; considering farther that the precarious state of his health, united with the existence of the revolutionary regimen in France, probably place him, in an impossibility of taking an active part in our deliberations; considering finally that the actual circumstances are so pressing that they admit not the smallest delay: we the undersigned commissioners have judged it necessary, for the interest of our country, to proceed (de passer outre) and have solemnly agreed upon the following articles.
1. The Spanish American colonies having unanimously resolved to proclaim their independence and to establish their liberty upon an immoveable basis, will address themselves to England, with confidence, in an invitation to support them as an enterprize, as just as it is honorable. In truth, if in a state of peace, and without any precedent provocation, France and Spain have favored and proclaimed the independence of the English Americans, whose oppression, to speak with certainty, was not so shameful as is that of the Spanish colonies: England will not hesitate to concur in the independence of the colonies in South America, at this day, when she is engaged in a war the most violent on the part of Spain and France, who while they proclaim the sovereignty and the liberty of all people, blush not to consecrate by the second and fifteenth articles of the treaty of alliance, offensive and defensive with Spain, the most absolute slavery of near fourteen millions of inhabitants, and of their posterity; and this with a spirit of exclusion, by so much the more odious, as she affects to proclaim, with regard to all other people of earth, the incontestible right of giving themselves such a form of government as shall seem to them desirable.
2. A treaty of alliance, such as that which his most christian majesty offered to the U. States of America, shall serve as a model to cement this important transaction, with this difference, nevertheless, that we will there stipulate in favor of England, conditions more advantageous, more just and more honorable still. On one part, Great Britain shall engage to furnish to South America, a maritime force and a land force, to the end to favor the establishment of her independence, without exposing her to strong political convulsions. On the other part, America shall oblige herself to pay to her ally, England, a considerable sum in money; not only to indemnify her for her expences which she shall have made, by the succour given quite to the conclusion of the war, but also to serve to the liquidation of a considerable part of her national debt. To acquit in some sort, the benefaction received by the establishment of her liberty, South America shall grant her from that instant the sum of ———
3. The maritime forces demanded of England shall not exceed twenty ships of the line. With regard to the land forces, eight thousand infantry and two thousand cavalry would be sufficient. In the defensive alliance, which should be established in the sequel, we will stipulate only for maritime assistance; land forces not being necessary. In this hypothesis, America will pay her contingent by a sum of money which shall represent an equivalent.
4. A defensive alliance formed between England, the United States of America, and South America, is so commanded by the nature of things, by the geographical situation of each of the three countries, by the productions, the industry, the wants, the manners and the character of the three nations; that it is impossible but this alliance should be of long duration; especially if we take care of consolidate it, by an analogy in the political form of the three governments, that is to say, by the enjoyment of a civil liberty, wisely understood, wisely organized. We may even say with confidence that it is the only hope which remains for liberty, audaciously outraged by the detestable maxims avowed by the French republic. It is, moreover, the only means of forming a balance of power, capable of restraining the destructive and desolating ambition of the French system.
5. There shall be established with England a treaty of commerce, conceived in the most advantageous terms for the British nation; discarding, nevertheless, every idea of monopoly. This treaty will warrantee to her, naturally and in a manner the most certain, the consumption of the greatest part of her manufactures; for there exists a population of near fourteen millions, who clothe themselves in foreign manufactures, and who consume an infinity of articles of European luxury. The commerce of England would derive, moreover, considerable advantages from the precious fruits and immense productions of South America, by spreading these articles by means of their capitals and establishments in the other parts of the world. The basis of this treaty should be such, that the entry of no foreign manufactured article should be prohibited.
6. The passage, or navigation of the Isthmus of Panama, which ought immediately to be made practicable as well as the navigation of the lake of Nicaragua, which shall be also, and without lots of time opened for the prompt and easy communication between the South sea and the Atlantic ocean; being for England objects of the highest interest.—South America will warrantee to her for a certain number of years, the navigation of the one and the other passage, upon conditions, which though they may be more favorable, shall not however be exclusive.
7. In the present circumstances, we will not establish any treaty of commerce with the allies of South America; considering that the rights of importation and exportation ought to be established for the common interest of all the people, composing the colonies of South America, and especially the countries known under the name of vice royalties of Mexico, Santa Fee Lima and Rio de la Plata, provinces of Caraccas, Quito, Chili, &c. It will be necessary when the impulsion shall be given to South America to wait for the assembly of the deputies of these different countries in a representative body, to be able, in this respect to take together and at once, definitive arrangements. Those which exist at present, shall continue to subsist, upon the same footing, with regard to the nationals, as well as to all the friendly powers.
8. The intimate relations of association, which the bank of London would be in a situation to form, herafter, with that of Lima and of Mexico,  to the end to support each other mutually would not be one of the least advantages which the independence and the alliance of South America would offer to G. Britain. By this means the monied credit of England would be placed upon the foundations that could not be shaken.
9. The United States of America might be invited to acceed to a treaty of friendship and alliance. We might warrantee to them the possession of the two Floridas, and even that of Louisiana: the Mississippi being in all respects the best and most solid barrier, which can be established between the two grand nations who occupy the American continent. In return, the United States should furnish at their expence, to South America, an auxiliary body of troops of five thousand infantry and two thousand cavalry, during the war that should take place on occasion of their independence.
10. On the supposition that South America should be, at any future time, and after the conclusion of the peace, attacked by any power whatever, the United States, by an article of the treaty of defensive alliance to be concluded, should furnish the same number of land troops, stipulated in the preceding article. The equivalent of South America should be represented by a sum of money.
11. With regard to the islands which the Spanish Americans possess in the American Archipellago, South America ought not to retain any but that of Cuba, for the sake of the port of Havana, the possession of which, by reason of its situation on the passage of the Gulph of Mexico, is indispensable to her safety; the said port being, so to speak, the gate through which it is necessary to go out of the gulph. With regard to the islands of Porto Rico, of the Trinity, and of Margarita, South America not perceiving in their possession any direct interest, might co-operate in seeing them occupied by her allies, England and the United States of America, who would derive from them very considerable advantages.
12. The passage of the isthmus of Panama, as well as that of the lake of Nicaragua, should be equally warranted for all the merchandizes belonging to the citizens of the United States of America; and the exportation of all the productions of South America should be equally encouraged in their vessels of transportation; the Americans of the North becoming necessarily for us, what the Hollanders have for a long time been in regard to the powers of the North, that is to say our carriers.
13. The military operations upon our American continent, as well as the arrangements to be made in this respect with England and the United States of America, on occasion of the succours which these powers will afford us in quality of allies, for the support of our independence, shall be confided for the whole duration of the war to the consummate experience, talents, and patriotism of our compatriot and colleague D. Francisco de Miranda, born at Caracas, in the province of Venezuda. The important services, which during fifteen years, he has rendered to the cause of the independence of our country, give him incontestable rights to this charge. He will receive in this respect instructions in greater detail, from the moment when a body of troops shall disembark on the Spanish American continent, or when the militia of the country shall be found, in whole or in part, assembled in arms. We will confine ourselves, for the present, to the forming a desire to see commenced the military operations, by the isthmus of Panama, and on the side of Santa fi, both because of the importance of the post and by reason of the humour of the people disposed, at the first signal, to arm themselves in favor of the independence of their country. To this effect it would be still to be desired that a squadron of eight or ten ships of the line should cruise in the sea of the South; otherwise it would be to be feared that Spain, maintaining maritime forces on those coasts, might obstruct all our operations on the sea of the South.
14. D. Joseph del Pozo y Sucre and D. Manuel Joseph de Salas, shall depart without delay, and conformably with their instructions for Madrid, to the end to present themselves to the Junta to render an account of their mission at Paris, and lay before them a duplicate of the present instrument; the Junta, waiting only for the return of these two commissioners, to dissolve themselves immediately and resort to the different points of the American continent, where the presence of the members who compose it, is indispensably necessary to provoke, upon the appearance of the succours of our allies, an explosion, combined and general, on the part of the people of South America.
15. D. Francisco de Miranda and D. Pablo de Olavide are authorised to name a certain number of agents, civil and military, to assist them in their mission; but the employments that they shall see fit to bestow shall only be provisioned and revocable at pleasure, until the instant of the formation of the continental representative assembly, who alone will have the right to confirm or annul these appointments, according as they shall judge convenient.
16. D. Francisco de Miranda and D. Pablo de Olavide are equally authorised to borrow, in the name of the Spanish American Colonies, above named, the sums of money which they shall believe necessary to fulfil the commission with which they are charged. They shall allow the interest, ordinary parallel cases, and shall remain responsable for the employment of the money, for which they shall render an account to the government of South America, whenever they shall be required.
17. D. Francisco de Miranda and D. Pablo de Olavide are further instructed to procure, in England, with the least possible delay, the following objects, to wit:
A. A complete train of artillery for sieges composed at least of sixty pieces of iron, in good condition; and one hundred other pieces, both of light artillery for battalions, and artillery of station.
B. Complete cloathing for twenty thousand men, of infantry, and five thousand men of cavalry, with the accoutrements, necessary for the horses.
C. Thirty thousand swords, in the Roman fashion, for the infantry.
D. Ten thousand sarises or pikes, in the Macedonian fashion, of thirteen feet in length.
E. Tents, of a conical figure, in the Turkish fashion, for an encampment of thirty thousand men.
F. Fifty good military telescopes.
18. If the precarious state of his health, or other causes unforseen should place D. Pablo de Olavide in an impossibility of resorting to Paris, within twenty day s to pursue his mission to London, D. Francisco de Miranda shall proceed alone. He shall enjoy, in this situation, the same authority as if he were accompanied and assisted by the counsels of his colleague. If a case should occur, in which imperious circumstances should demand the support of a colleague, D. Francisco de Miranda is authorised, if he shall judge it convenient for the good of the commission with which he is entrusted, to associate with him in his important functions, his compatriot D. Pedro Caro, who is already actually employed by him in London in a confidential mission, or any other person of probity and talents, for whom he can be responsible. And vice versa, if by any effect of the revolutionary regimen in France, or by a failure of health D. Francisco de Miranda should be hindered  from proceeding to London, D. Pablo de Olavide should equally have the right to pursue alone this important commission, and to associate with him a colleague if he judges it convenient.
We, D. Francisco de Miranda, D. Joseph del Pozo y Sucre, and D. Manuel Joseph de Salas, commissioners of the Junta of the deputies of the cities and provinces of South America, after a mature examination of the foregoing articles, declare that the said articles ought to serve as a power and as instructions to our commissioners sent to London, and in case of need to Philadelphia. D. Francisco de Miranda and D. Pablo de Olavide, willing that these presents should supply the want of any other instrument to form, which the tyrannical situation under which France groans at this day, has hindered us from transmitting to them; having composed them for the facility of negociation, in the French language, and having taken a copy translated into the Spanish language, compared and signed by us, to be transmitted to the Junta, at Madrid.
Such are the only measures which the actual circumstances have permitted us to take, considering that our principal agent and our compatriot D. Francisco de Miranda is obliged to live in a profound retreat, to withdraw himself from the proscription, which strikes at this day all the citizens distinguished by their virtue and their talents: a proscription which is the only cause of the infinite delays and difficulties which we have had to overcome.
Done at Paris, the 22d of December, 1797,
(L.S.) Joseph del Pozo y Sucre,
(L.S.) Manuel Joseph de Salas,
(L.S.) Francisco de Miranda.
Ludico. Du Perou, Secretary.
Conformable to the original,
F. de Miranda.
You have now the whole of these documents, excepting an estimate in Spanish, of the population of all the Provinces, which amounts, as I understand it, to eighteen millions, and of the productions, which are very great. Any gentleman who will give himself the trouble to call upon me may see and copy and translate this estimate if he pleases. I have not confidence enough in my own knowledge of the Spanish language to attempt it.
I shall make no remarks upon these papers at present, whatever I may have a call to do hereafter, but these. 1. From whom the letters to Gen. Knox and Col. Hamilton were; whether from Gen. Miranda, Mr. King, or any other I know not, having never heard or enquired. I am equally ignorant of their contents. 2. No intimation from Mr. Pitt or any other member of the British Cabinet was ever officially communicated to me through Mr. King or Mr. Liston. If there had been, I should most certainly have attended very soberly to the subject and made a very respectful answer. 3. I tho’t it not only inconsistent with the dignity of a President of the United States, but that it would have been a violation of his sworn duty to enter into a personal correspondence with Miranda, whom I never saw, and of whom I knew nothing but that he was exciting a war with the king of Spain, a sovereign with whom the United States were at peace and friendship. 4. These papers were communicated to me after I had accepted overtures of negociation with France, and appointed ambassadors. If this negociation and the subsequent peace with France can support the charges against me of "quashing the negociations with Miranda," and of putting an end to the "enterprizes of great pith and moment," I plead guilty and shall glory in it forever.


John Adams.




